          Case 8:18-cv-03821-TDC Document 470 Filed 03/05/21 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                GREENBELT DIVISION

HISPANIC NATIONAL LAW

ENFORCEMENT ASSOCIATION NCR, et al.,

Plaintiffs,                                          Civil Action No. 8:18-cv-03821

v.                                                   Hon. Theodore D. Chuang

PRINCE GEORGE’S COUNTY, et al.,

Defendants.



              DEFENDANTS’ UNOPPOSED INTERIM SEALING MOTION

        Pursuant to this Court’s Memorandum Opinion and Order of February 10, 2021 [ECF Nos.

422 & 423] as well as oral directives given by Judge Chuang at the February 18 and March 3 case

management conferences, Defendants have filed sealed versions of the documents filed by

Defendants today “with the redacted material visible and marked for the Court’s review” at ECF

Nos. 469-1 through 469-4. Specifically, Defendants have filed sealed versions of the following:

                 Exhibit 1 to Defendants’ September 29, 2020 Correspondence [previously filed
                  at ECF No. 295-1];

                 Exhibit 2 to Defendants’ September 29, 2020 Correspondence [previously filed
                  at ECF No. 295-2];

                 Exhibit 1 to Defendants’ October 26, 2020 Correspondence [previously filed at
                  ECF No. 328-1];

                 Exhibit 2 to Defendants’ October 26, 2020 Correspondence [previously filed at
                  ECF No. 328-2];
            Case 8:18-cv-03821-TDC Document 470 Filed 03/05/21 Page 2 of 3



          Prior to filing, the parties held a meet and confer to discuss the redactions on March 1,

   attended the Court’s case management conference addressing redaction issues generally on March

   3, as well as engaged in subsequent email exchanges on March 3, 4, and 5.

          WHEREFORE, Defendants respectfully request, and Plaintiffs do not oppose, that this

   Court enter an Order placing and keeping under seal the above-listed documents filed at ECF Nos.

   469-1 through 469-4.

           A proposed order is attached.

Dated: March 5, 2021                           Respectfully submitted,

                                                  __/s/ Christine C. Carey

Robert G. Ames, Bar No. 03372                     Kurt J. Fischer, Bar No. 03300
Courtney Sullivan (admitted pro hac vice)         Matthew R. Alsip, Bar No. 28002
Vincent E. Verrocchio, Bar No. 18407              Christine C. Carey, Bar No. 29428
Lauren Stocks-Smith, Bar No. 20784                Venable LLP
Robin Lynn Stevenson Burroughs, Bar No. 20507     210 W. Pennsylvania Avenue, Suite 500
Karel Mazanec, Bar No. 20773                      Towson, Maryland 21204
Venable LLP                                       Tel: (410) 494-6200
600 Massachusetts Ave., N.W.                      Fax: (410) 821-0147
Washington, D.C. 20001                            kjfischer@venable.com
Tel.: (202) 344-4000                              mralsip@venable.com
Fax: (202) 344-8300                               ccarey@venable.com
rgames@venable.com
casullivan@venable.com                            Craig Thompson, Bar No. 26201
veverrocchio@venable.com                          Todd J. Horn, Bar No. 06849
lrstocks-smith@venable.com                        Christine E. White, Bar No. 19185
rsburroughs@venable.com                           William B. King, Bar No. 19643
kmazanec@venable.com                              Venable LLP
                                                  750 E. Pratt Street, Suite 900
Doreen Martin (admitted pro hac vice)             Baltimore, MD 21202
Venable LLP                                       Tel.: (410) 244-7400
Rockefeller Center                                Fax: (410) 244-7742
1270 Avenue of the Americas 24th Fl.              klthompson@venable.com
New York, NY 10020                                tjhorn@venable.com
Tel.: (212) 983-1179                              cewhite@venable.com
Fax: (212) 307-5598
dsmartin@venable.com
                                                  Attorneys for Defendants



                                                  2
             Case 8:18-cv-03821-TDC Document 470 Filed 03/05/21 Page 3 of 3



                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 5th day of March, 2021, a copy of the foregoing

DEFENDANT’S UNOPPOSED INTERIM SEALING MOTION was served via the Court’s

CM/ECF system on all counsel of record.




                                               ____/s/ Christine C. Carey_____
                                               Christine C. Carey
51619891/1




                                           3
